SHARPE, Justice
(concurring).
This appeal is from a judgment of the trial court providing that the suit of plaintiff-appellant be dismissed with prejudice. I concur in the affirmance of that judgment for the reasons stated in this separate opinion.
We have heretofore, on December 30, 1971 decided the case of Jose V. Garza, et al. v. H. E. Dare, et al., 475 S.W.2d 340, in which motion for rehearing was not filed; sometimes hereafter referred to as the prior suit. The defendants-appellees in that case were and are the same as in the instant case. However, Rueben Garza, the plaintiff-appellant in the present case was not a party to the prior suit.
The petition of plaintiff-appellant in this case does not contain all of the allegations made by the plaintiffs in the prior suit. The principal allegation of plaintiff-appellant in the instant suit — and which was not made in the prior suit — is that the election of June 7, 1971, (our prior opinion reflects that the election was actually held on June 5, 1971 and the results canvassed on June 7, 1971) at which revenue bonds in the amount of $1,200,000.00 were approved, could have been called only by boards which appellant refers to collectively as the Robstown Utility System. Otherwise stated, appellant contends that the city council of Robstown did not have the authority to call the said election at which the revenue bonds were approved and that “The issuance by said city of said bonds, or any of them, would be an illegal act outside the authority of said city.”
The City of Robstown, Texas, is a home rule city operating under the provisions of Article XI, Section 5, Texas Constitution, Vernon’s Ann.St. We can take judicial notice of its charter. Article 1174, V.A.C. S.; Hallman v. City of Pampa, 147 S.W.2d 543 (Tex.Civ.App. Amarillo, 1941, wr.ref.). Section 30 of the Robstown charter relates to public utilities owned by the City. The management of any public utility and all properties incident thereto is placed in a board of trustees consisting of five members.
Section 30(k)a. of the Robstown Charter reads as follows:
“No such system or systems shall ever be sold until such sale is authorized by a two-thirds vote of the qualified electors living and owning real property within the corporate limits of the City of Robs-town ; nor shall same be encumbered for more than five thousand ($5,000.00) dollars except for purchase money or to refund any existing indebtedness or for repairs on reconstruction, unless authorized in like manner. Such vote where required shall be ascertained at an election of which notice shall be given in like manner as in cases of the issuance of municipal bonds of such city.
b. In all matters where this Ordinance (Charter) is silent, the laws and rules governing the city council of the City of Robstown, Texas, shall govern said board of trustees, so far as applicable.”
Section 2 of the Robstown Charter reads as follows:
“Sec. 2. Additional home rule powers.
In addition to all of the powers herein expressly enumerated and the chapters, titles and statutes herein adopted by reference, it is expressly here provided that the city shall have all of the powers granted to cities, under Title 28, of R.C. *37S.1925, and amendments, of over 5,000 inhabitants operating under a Home Rule Charter, and all of the powers granted to cities of over 5,000 inhabitants operating under the general law insofar as they do not conflict with the specially enumerated powers and procedures contained in this Charter, it being intended to preserve all the powers previously granted to the city as a city operating under the general law and to additionally grant the express powers herein enumerated together with all powers of local self-government not inhibited by the Constitution of the State of Texas.”
In my view the basic contention of appellant that the election involved was required to be called by the board of trustees of the utility system and could not be called by the city council of Robstown is without merit. This conclusion is supported by consideration of Art. XI, Sec. 5, Texas Constitution; Art. 1175 (the enabling act) sections (10), (11), (33), V.A. C.S.; Art. 23, paragraph 9, V.A.C.S. (defining “Governing body”); Art. 1112, V. A.C.S.; Title 22, V.A.C.S., particularly articles 701, 702 and 703a. It appears from an analysis of such provisions taken in connection with the city charter of Robs-town, Texas that an election for issuance of the revenue bonds involved in this case must be called by the “Governing body” of the city, which in this case is the city council of Robstown, and not the board of trustees of the utilities system. It thus appears that appellant’s only material contention in this case is without merit and that the judgment should be affirmed in any event.
However, there is an additional ground upon which affirmance can be rested. That ground is that appellant’s suit in essence is an attempt to contest an election, and it was stipulated that notice of intention to contest the election authorizing the issuance of revenue bonds was not given. Such notice is required by Art. 9.03 Election Code (considered along with Art. 9.30 Election Code). We discussed this question in Garza v. Dare, supra, and our holding there that failure to give such notice was fatal to an attempt to contest the election is equally applicable here.
We are dealing with a situation where in the prior suit this Court affirmed a judgment against the plaintiffs there who attempted to contest the election of June 5, 1971; and in the second or instant suit we have involved a different plaintiff who attempts to contest the election on a different ground, and we have also affirmed the judgment of the trial court dismissing the second suit with prejudice. In my view the case of City of Dallas v. Dixon, 365 S.W.2d 919 (Tex.Sup.1963) has no application to the instant case and our decision should not in any manner be based upon its holdings.
For the reasons stated, I concur in af-firmance of the judgment of the trial court dismissing appellant’s suit with prejudice.